In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Kings County, dated August 7, 1975, which, after a hearing, dismissed the petition. Appeal dismissed, without costs or disbursements. The order of detention has been vacated and the PINS proceeding dismissed. Accordingly, this appeal has been rendered moot. (But see, People ex rel. Kaufmann v Davis, 52 AD2d 931.) Cohalan, Acting P. J., Margett and Rabin, JJ., concur; Damiani and Titone, JJ., concur in the result, but adhere to the views expressed in the dissenting memorandum of Mr. Justice Damiani in People ex rel. Kaufmann v Davis (52 AD2d 931).